       USM-285 isCase:  3:20-cv-00620-jdp
                  a 5-part form. Fill out the formDocument     #: 43 Sign
                                                  and print 5 copies. Filed:
                                                                          as 03/02/21
                                                                             needed and Page  1 of
                                                                                        route as   2
                                                                                                 specified below.

 U.S. Department of Justice                                                      PROCESS RECEIPT AND RETURN
 United States Marshals Service
                                                                             DOC WI 'Instructions for Service of Process by US Marshal"
                                                                                            CC,
  PLAIN HFF                                                                                                           COURT CASE NUMBER
   Jack Albert Svoke                                                                                                 20-cv-620-jdp
                                                               7071 HAR —7 PM 3:32
   DEFENDANT                                                                                                          TYPE OF PROCESS
   Dr. Eveloch et al                                               PETER                                              CIVIL, summons and complaint
                       NAME OF INDIVIDUAL, COMPANY                                          0 SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
                                                                           1W Nit
                                                                        6 VY6


                 {
       SERVE           RN Alexis
                       ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
            AT
                       Marathon County Jail, 500 Forest St., Wausau, WI 54403
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                             Number of process to he
                                                                                                                  served with this Form 285


                  Jack Albert Svoke, 371633                                                                       Number of parties to
                  Jackson Correctional Institution                                                                served in this case
                  N6500 Haipek Rd.
                  Black River Falls, WI 54615                                                                     Check for service
                                                                                                                  on U.S.A.


   SPECIAL INSTRUCT        IONS
                             OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include                             Business arill;Alternaiddress;?
                                                                                                                                                                  .....11
   All Telephone Numbers, and Estimated Times Available for Service):                                                                        CO
                                                                                                                                             0 141
Fold                                                                                                                                         0                    CO Fold
                                                                                                                                                 .....            0—
                                                                                                                                             Ci, „0          =
       RN Alexis was employed by the Marathon County Jail in December 2019.                                                                  =




                                                                                                               TELEPHONE NUMBER                    DATE
   Signa ure of Attorney othel Origi ator requesting service on behalf of:               RI PLAINTIFF
                                                                        attiC            ID DEFENDANT          608-261-5710                        1/28/21

       SPACE BELOW FOR USE 0 U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total    Total Process   District of      District to      Signature of Authorized USMS Deputy or Clerk                  Date
   number of process indicated.                           Origin           Serve
   (Sign only for USA4285 if more
   than one (ISM 285 is submitted)              1         No. (710         No.1210                _ki--------*                                             /1 )1(?


   I hereby certify and return that D   have personally served,   ID have legal evidence of service,     have executed as shown in "Remarks", the process de cribed
   on the individual ,company, corporation, etc., at the address shown above on the on the individu    ,company, corporation, etc. shown at the address inserted below.

   DI    I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

   Name and title of individual served (([not shown above)                                                               ID   A person of suitable age and discretion
                                                                                                                              then residing in defendant's usual place
                                                                                                                              of abode

   Address (complete only different than shown above)                                                                                            Time
                                                                                                                                                                        E arn
                                                                                                                        (;)let--(4                                      111 pm

                                                                                                                          Signano U.          Marshal or Deputy



   Service Fee          Total Mileage Charges    Forwarding Fee         Total Charges       Advance Deposits     Amount owed to ti.S Marshal* or
                        including endeavors)                                                                     (Amount of Refund*)


                                                                                                                                         $0.00
   REMARKS

                         LthQ cn-4mseQ tivcuitsor
                                                                                                                                      PRIOR EDITIONS MAY BE USED
   PRINTS COPIES: I. CLERK OF THE COURT
                             USMS RECORD
                             NOTICE OF SERVICE
                             BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                             if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                            Form USM-285
                             ACKNOWLEDGMENT OF RECEIPT                                                                                                            Rev. 12/80
               Case: 3:20-cv-00620-jdp Document #: 43 Filed: 03/02/21 Page 2 of 2



AD 399 (01/09) WaiVcr of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                        Western District of Wisconsin

                      Jack Albert Svoke
                              Plaintiff
                                 V.                                           )   Civil Action No 20-CV-620
                        Dr. Eveloch et al
                              Defendant                                       )


                                             WAIVER OF THE SERVICE OF SUMMONS

TO:
              (Name of the plaintiff's attorney or unrepresented plaintiff)
                                                •

          have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
 jurisdiction, and the venue of the action, but that! waive any objections to the absence of a summons or of service.

         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
                             02/02/2021              the date when this request was sent (or 90 days if it was sent outside the
 60 days from
 United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:           3/2/2021                                                                                   ad/Ad
                                                                                                     lure of the attorney or unrepresented pat t),

                       Alexis Miramontes                                                                  IS        nil
                                                                                                                 Printed name
                                                                                                                               nt.wee                c
         Printed name of party waiving service of summons



                                                                                              ibq S Lttt                           AV-(- Wavsavm
                                                                                                                     Address

                                                                                                s.                                     co
                                                                                                                 E-mail address
                                                                                                                                            1.I\3 I • ‘.) S

                                                                                                    47 GS05
                                                                                                               Telephone number


                                             Duty to Avoid Unnecessary Expenses of Serving a Summons

            Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
  and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
  the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

                                     include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
             "Good cause" does not
  no jurisdiction over this matter or over the defendant or the defendant's property.

             if the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
   a summons or of service.

              If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
   and file a copy with the court. By signing and returning Ow waiver forrn, you are allowed more time to respond than if a summons had been served.
